67 F.3d 296
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald Jerry SAWYER, Plaintiff--Appellant,v.B.F. FERGUSON, Captain;  K.L. Osborne;  G.D. Johnson;Lieutenant Doss;  I. Ohara;  Ms. Rector;  Pam Shumate;  Mrs.Ratcliffe;  Mrs. Thomas;  Elaine Morris;  Brenda Cregger;Sergeant Snider;  Patricia Woods;  Karen Russell;  MikeHenderson;  Herman L. Wynn;  Mr. Teaster;  Mr. Slate;  Mr.Blevins;  Marie Blevins;  Bob Stamper, Sergeant;  KarenRussell;  Mr. Russell;  Mr. Hash;  Ronald Poston;  SteveGuy;  Officer Coutran;  Mr. McMillain;  Mr. Sheffy;Armentrout, Assistant Warden;  R.D. Barlow;  Officer Martin;Mr. Cullop;  T.R. Doss;  Sergeant Doss;  J. Clarke;Officer Coe;  Colin Anglicker, Doctor;  Mr. Conners;  LindaGoode;  John Fauls, Doctor;  R. Day, Captain;  P.J. Muller,Counselor;  P. Brereton, Counselor;  F.S. Spence, Major;P.A. Terraing;  E.T. Turner;  Al Turner;  G. Pugh;  J.A.Smith, Jr.;  Mrs. Cody;  Mrs. Delboard;  Ronald J. Angelone,Defendants--Appellees.
No. 95-7036.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 21, 1995Decided Oct. 3, 1995

Ronald Jerry Sawyer, Appellant Pro Se.
Mark Ralph Davis, Office of The Attorney General of Virginia, Richmond, Virginia, for Appellees.
Before RUSSELL, MURNAGHAN and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from a district court order denying a temporary restraining order and a magistrate judge's order denying his pretrial request for appointment of counsel.  We dismiss the appeal for lack of jurisdiction because the orders are not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The orders here appealed are neither final orders nor appealable interlocutory or collateral orders.


2
We dismiss the appeal as interlocutory.  We deny Appellant's motion for appointment of counsel, his "Motion for Misjoinder for Parties," his "Motion for Separate Trials," his "Motion to Amend to Conform with Evidence," his "Motion for Renewal of Motions," and his motion to vacate district court orders.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED